Citation Nr: 1439521	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-42 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for right arm shell fragment wound.

2.  Entitlement to a compensable rating for bilateral herniorrhaphy postoperative scars.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hearing loss.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connation for traumatic brain injury (TBI).

7.  Entitlement to service connection for residuals of hemorrhagic stroke with right side paralysis.  

8.  Entitlement to a specially adapted housing or special home adaption grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions.  In December 2012, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is included in the claims file.

After certification of the appeal, private medical records were added to the file, but are not pertinent to the claims decided herein, and therefore a waiver is not required.  See 38 C.F.R. § 20.1304(c).  

During the December 2012 Board hearing, the Veteran and his representative raised the issue of entitlement to service connection for a heart disability, to include ischemic heart disease, which is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b). 

The issues of service connection for hypertension, TBI, and residuals of hemorrhagic stroke with right side paralysis, and entitlement to specially adapted housing or special home adaption grant, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for hearing loss was previously denied by the RO in a rating decision dated in April 1988, the Veteran did not appeal that decision, and no new evidence pertinent to that issue was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

2.  New evidence received since the time of the final April 1988 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, a claim for service connection for hearing loss.

3.  The Veteran did not have a hearing loss disability of either ear for VA purposes at the time of his May 1995 claim and has not had such disability at any time since.

4.  The Veteran's right arm shell fragment wound has more closely approximated moderate muscle disability than moderately severe or severe muscle disability, throughout the entirety of the period on appeal.

5.  The postoperative scars from the Veteran's bilateral herniorrhaphy are tender or painful, but they fail to exceed an area of six inches or more, and are not deep, unstable, or productive of repeated ulceration or additional disabling effects or other functional impairment; and the Veteran has not experienced residuals from the herniorrhaphy other than scarring.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  (2013).

2.  The additional evidence presented since the April 1988 rating decision is new and material, and the claim for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4.  The criteria for a rating in excess of 20 percent for right arm shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.45, 4.55, 4.56, 4.40, 4.59, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (2013).

5.  The criteria for a rating of 10 percent, but no greater, for bilateral herniorrhaphy postoperative scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, 4.118, Diagnostic Codes 7338, 7801-7805 (2002, 2008, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by several letters including one dated in December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, all necessary development has been accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided VA examinations for his claimed disabilities in August 1995, October 1995, February 2009, and May 2009.  These examinations and their associated reports were adequate as they were provided by examiners with appropriate expertise and, along with the other evidence of record, provided sufficient information to decide the appeal and a sound basis for decisions on his claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

Also, 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2012 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
 
II.  New and Material Evidence to Reopen

In a rating decision in April 1988, the RO denied service connection for hearing loss on the basis that a hearing loss disability for VA purposes had not been shown.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran was notified of the decision and of his right to appeal, but he did not appeal, and no new evidence pertinent to his claim was received by VA within one year of the date that the RO mailed notice of the rating decision to him.  Thus, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103. 

In May 1995, the Veteran filed the current claim for hearing loss.  

In a June 2009 decision, the RO denied the claim on the merits, and the Veteran appealed.  However, whether or not the RO reopens a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Reopening of a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the RO in April 1988 consisted, in part, of an April 1988 audiological evaluation.  The additional evidence consists, in pertinent part, of a November 2009 VA treatment record reflecting that the Veteran reported having chronic hearing loss for the past 10 years.  

For the limited purpose of reopening the claim, the credibility of the Veteran's report of medical history is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Also, as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a current hearing loss disability, the November 2009 record is new and material under 38 C.F.R. § 3.156, and the claim for service connection for hearing loss is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as reflected in his May 1995 claim and other statements, the Veteran asserts that he has hearing loss as the result of injury incurred in service.

The only audiological evaluation of record during the pertinent time period was performed on a February 2009 VA examination.  The results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
25
25
20
25
20
 
As such, no auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 26 decibels or greater for either ear, and speech recognition scores using the Maryland CNC Test were 98 percent in the right ear and 100 percent in the left, both well above the 94 percent required to be considered a hearing disability.  A review of the record also fails to reveal any results of audiological testing that show hearing loss in either ear for VA purposes, and none have been identified by either the Veteran or his representative. 

The Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469.  To this end, he is considered competent to report diminished, or diminishing, hearing acuity.  However, the determination of whether he has a hearing loss disability for VA purposes (that is, according to the criteria as set forth in 38 C.F.R. § 3.385) is a medically complex determination that relies on audiometric testing which requires advanced knowledge and training which the Veteran is not shown to possess.  Therefore, the Veteran is not competent to diagnose a hearing loss disability for VA purposes.  

The evidence reflects that the Veteran did not have a hearing loss disability of either ear for VA purposes at the time his claim for benefits was received in May 1995 and he has not been shown to have such a disability at any time since.  Accordingly, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Thus, service connection for hearing loss must be denied.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is not applicable.  

IV.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right arm shell fragment wound

The record reflects that the Veteran is right-hand dominant.

The Veteran's right arm shell fragment wound residuals are rated under Diagnostic Code (DC) 5303, for injury to Muscle Group III, which consists of the intrinsic muscles of shoulder girdle that function to provide elevation and abduction of arm to level of shoulder, and act with the extrinsic muscles of the shoulder girdle in forward and backward swing of arm.  Under this code, for the dominant arm, slight muscle disability is noncompensable, moderate muscle disability warrants a 20 percent rating, moderately severe disability warrants a 30 percent rating, and severe disability warrants a 40 percent rating.  38 C.F.R. § 4.73, DC 5303.

The factors to be considered in evaluating residual disabilities of healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight muscle disability is one where the injury was a simple muscle wound without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history with regard to this type of injury should include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, and record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4).

The following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Service treatment records reflect that the Veteran was treated in April 1969 for grenade fragments in his right arm with no nerve or artery involvement.  There was debridement and delayed primary closure of the right arm wound with local anesthesia.  He was put on light duty until the end of May 1969, with no prolonged handling of heavy materials, no overhead work, and no pull ups or pushups during that time. 

At an August 1995 VA examination, the Veteran reported noticing some weakness in his right arm.  He stated that he was ambidextrous, and threw and shot with this right hand and wrote with his left.  He reported that the weakness in his right hand prompted him to develop his strength and motor skills in the left hand.  He reported no pain on movement, but noted discomfort, especially in the shoulder region with exposure to cold.  On examination, there was a linear scar in the mid portion of the belly of the deltoid muscle approximately 5 centimeters (cm) in length and 1.5 cm in width, and evidence of modest loss of underlying soft tissue beneath the scar.  There was also a scar on the ulnar side of the forearm in its middle third measuring approximately 4 cm in length and not fixed to the underlying musculoskeletal structures, with no palpable loss of underlying soft tissue beneath the scar.  There was approximately 5 degrees limitation of motion in abduction of the shoulder, and the Veteran was able to oppose his hands above his head, but had to strain to bring his right hand to the midline.  Elbow and wrist functions were normal, and the Veteran compressed 55 pounds on the right and 60 pounds on the left.  

At an October 1995 VA examination, the Veteran reported that he had no pain or discomfort in the shoulder area unless the weather got cold.  On physical examination, there was mild distortion of the region of insertion of the muscle consistent with history of removal of tissue in the area, but no unusual tenderness on palpation of the scar.  The Veteran was able to abduct his right arm to approximately 110 degrees, but beyond that range it became more difficult for him to abduct it.  The remaining shoulder movements were well-performed.

Subsequent treatment records reflect that the Veteran had a stroke in November 2008 that severely weakened the right side of his body, including his right upper extremity.

At a May 2009 VA examination, the Veteran reported that his prior shrapnel injury was only a minor issue, and that the greater issue was his stroke that left him with a right-sided hemiparesis.  It was noted that he had spent a year in the hospital and was now able to walk with the assistance of a walker, but clearly had right-sided weakness involving the right arm, shoulder, and leg as a consequence of his massive stroke.  Physical examination revealed a 2 cm in diameter, punctate ovoid shrapnel entry wound over the inferior deltoid region of the right upper arm that was depressed, but well-healed.  There was no crusting or drainage and no impairment of muscle secondary to the shrapnel wound, but the examiner found significant impairment of the Veteran's right upper extremity as a result of his stroke.  The examiner found that the Veteran's muscle function on the right was greatly compromised as a result of his stroke, and he asserted that he could not attribute any of the Veteran's decreased function to his well-healed shrapnel wound.

At the Veteran's December 2012 Board hearing, his wife testified that, prior to his stroke, the Veteran had difficulty lifting things and that his right arm was weak and would become painful with activities with things like carrying groceries.  She also testified that she believed that much of his current right arm disability was the result of his prior shell fragment injury.

Considering the pertinent evidence, a rating higher than 20 percent for the Veteran's right arm shell fragment wound is not warranted.  At all times from his May 1995 claim for increase, his shell fragment wound has more closely approximated moderate muscle disability than moderately severe or severe muscle disability.  

Initially, while the Veteran's in-service wound was noted to have had some debridement, the injury was from shrapnel fragments and there was no hospitalization for a prolonged period for treatment of the wound or a record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, or impairment of coordination and uncertainty of movement, or evidence of inability to keep up with work requirements after the end of his limited duty in May 1969.  

Also, findings on VA examinations have included small entrance scar, occasional pain, and loss of motion subjectively, and modest loss of underlying soft tissue beneath the scar and mild loss of power and movement on physical examination in comparison to the left arm due to the Veteran's service-connected right arm injury; no impairment of muscle secondary to the shrapnel wound was noted on May 2009 VA examination.  Such findings more closely approximate the criteria for a moderate muscle disability, such as small entrance wounds and some loss of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side, than they do the criteria for a moderately severe muscle injury, such as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side that demonstrate positive evidence of impairment.  The Veteran's muscle disability thus more closely approximates the criteria for a 20 percent rating than those for a 30 percent or greater rating under DC 5303.  

The Board acknowledges that the Veteran currently experiences severe weakness and limitation of function of his right arm.  However, the weight of the competent and probative evidence reflects that such impairment is due to his November 2008 stroke rather than his right arm shell fragment wound residuals.  The May 2009 VA examiner concluded that the Veteran's muscle function on the right was greatly compromised as the result of his stroke, and he was unable to attribute any of the decreased function to the Veteran's shrapnel wound, which was quite well-healed.  The examiner's opinion is consistent with the previous VA examination reports and the numerous treatment records reflecting severe impairment of the right side as the result of the Veteran's November 2008 stroke.  

VA treatment records have been reviewed, but tend to support the VA examiner's findings.

The Veteran's wife testified in December 2012 that she believed that much of his current right arm disability was the result of his prior shell fragment injury, and, as a lay person, she is competent to report what comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  To this end, the Veteran's wife suggested that the Veteran had problems with his arm prior to the stroke, these problems included problems lifting, and some limitation of motion.  However, the fact remains that the Veteran was receiving a 20 percent rating in recognition of the Veteran's arm impairment, as the schedular rating criteria includes loss of power and increased fatigability.  She would also be competent to report he observations of the Veteran before and after his stroke, and to this end she allowed that the Veteran's arm was worse after the stroke.  However, ultimately, the Veteran's wife lacks the medical training and expertise to provide a complex medical opinion such as determining what limitation is attributable to medical conditions such as a stroke or residuals of a shell fragment wound.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board has considered alternative codes for rating the Veteran's right arm disability.  Under Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent rating is assigned when the range of motion of the dominant arm is limited to shoulder level; while a 30 percent rating is assigned the when range of motion of the dominant arm is limited midway between the side and shoulder level.  Here, the 
Veteran's ability to abduct his right arm to approximately 110 degrees without difficulty, and being able to oppose his hands above his head, and shows that a higher rating under 38 C.F.R. § 4.71, DC 5201, is not warranted.

Accordingly, a rating in excess of 20 percent for right arm shell fragment wound is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56

Bilateral herniorrhaphy postoperative scars

In February 1995, the Veteran sought a compensable rating for his service connected herniorrhaphy with residual scarring.  The RO initially deferred a rating on the issue in May 1995, and subsequently denied a compensable rating in a January 1996 rating decision.  However, there is no indication in the Veteran's claims file that he was ever provided with his appellate rights to appeal that rating decision.  As such, that rating decision is not considered to have become final, and the Board will undertake consideration of whether a compensable rating is warranted at any time during the course of the appeal (aside from the temporary total rating that was assigned).

The Veteran's residuals are rated under DC 7338 which provides 10, 20 and 30 percent ratings for recurrent hernias, depending on size.  However, recurrence of the hernia is required for a compensable rating.

The record does not reflect, and the Veteran has not contended, that he has a recurrent hernia.  During his December 2012 Board hearing, the Veteran, his wife, and his representative all acknowledged that the Veteran's hernia was not reoccurring, did not cause protrusions, and had not manifested any residuals other than scarring.  Therefore, a compensable rating under DC 7338 for inguinal hernia is not warranted as this diagnostic code requires the recurrence of a hernia for a compensable rating.  See 38 C.F.R. § 4.114, DC 7338.
 
The Board has also taken note of the Veteran's testimony that the scar from his hernia surgery is painful.

At the time the Veteran's claim was received, a scar that did not impact the head, face, or neck, was rated at 10 percent if it was painful, if it was poorly nourished with repeated ulceration, or if it covered at least six square inches.  38 C.F.R. § 4.118, DC 7801, 7803, 7804 (1995).  The rating criteria for the skin have been amended during the course of the Veteran's appeal, but the Veteran has not specifically requested review under these revisions (as would be required for their application).

Here, the record does not reflect, and Veteran has not contended, that his bilateral herniorrhaphy postoperative scars cover an area of six inches or are deep, are unstable or productive of repeated ulceration, cause any disabling effects beyond being painful and tender, or cause any other functional impairment.  A May 2009 VA examination report reflects that the Veteran's scar was 10 cm in length, well-healed, not hyper or hypo pigmented, and not cosmetically significant.  Therefore, a rating under DCs 7801-7803 or DC 7805 is not warranted.  See 38 C.F.R. § 4.118 (1995).  

Rather, as the Veteran indicated during his December 2012 Board hearing, his sole contention is that the postoperative scarring of his bilateral herniorrhaphy is tender or painful, with no other residuals present.  There is no significant evidence contradicting this contention, and the Veteran is considered competent to describe what he feels with regard to the scar.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral herniorrhaphy postoperative scars are manifested by tender or painful scars.  Accordingly, a 10 percent rating for bilateral herniorrhaphy postoperative scars is warranted, which is the maximum schedular rating permitted for a painful scar that is not on the head, face, or neck, and is smaller than 12 square inches.  See 38 C.F.R. § 4.118, DC 7804.

Accordingly, a 10 percent rating is granted for the Veteran's hernia surgery scar.

Extraschedular Consideration

There are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran's ratings of 20 and 10 percent are assigned in recognition of the fact reflect that his disabilities are productive of impairment in earning capacity.  However, the record does not reflect that the average impairment in earning capacity from his disabilities would be in excess of that contemplated by the assigned ratings.  There is nothing unique or unusual about either disability that would render the schedular rating criteria inadequate.

The Veteran's right arm shell fragment wound has been primarily manifested by small entrance scarring, occasional pain and loss of motion, modest loss of underlying soft tissue beneath the scar, and mild loss of power and movement on physical examination in comparison to the left arm.  Such manifestations are reasonably contemplated by the schedular criteria for a 20 percent rating under DC 5303, which contemplate a right arm disability of the nature and severity of that producing small entrance and some loss of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Therefore, the schedular rating criteria reasonably describe the Veteran's shell fragment wound residuals.

As discussed above, the Veteran's bilateral herniorrhaphy postoperative scars have been manifested by pain or tenderness, as he has contended.  Such manifestation is reasonably contemplated by the schedular criteria for a 10 percent rating under DC 7804, which is assigned specifically for painful and tender scars.  The Veteran testified that his hernia did not recur, and there is no suggestion that the scars provide impairment beyond pain.  As such, the herniorrhaphy residuals are also   reasonably described by the schedular rating criteria.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of either his herniorrhaphy residuals or his shell fragment wound residuals.  Thus, the Board finds that Rice is inapplicable. 

Also, the record does not reflect, and the Veteran has not asserted, that his service connected disabilities have been productive of marked interference with employment or frequent hospitalizations.  In this regard, there has been no assertion or evidence that the Veteran has been unemployable due to either service-connected disability rated here.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

As new and material evidence has been presented, the claim for service connection for hearing loss is reopened, and to this extent only the appeal is granted.

Service connection for hearing loss is denied.

A rating higher than 20 percent for right arm shell fragment wound is denied.

A rating of 10 percent, but no greater, for bilateral herniorrhaphy postoperative scars is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As reflected in his testimony during his December 2012 Board hearing, the Veteran contends that his service-connected PTSD caused or aggravated his hypertension, and that his hypertension was a causal factor in his hemorrhagic stroke.  As the record does not contain medical evidence addressing these issues, the Veteran should be provided an appropriate VA examination and a medical opinion should be obtained.

Also, as reflected in his December 2012 testimony, the Veteran asserts that he sustained TBI when incurring a concussion from a grenade explosion during his service in Vietnam, and that such TBI has resulted in several manifestations including headaches and decreased mental function.  He was provided a VA examination regarding his claimed TBI in February 2009.  At that time, the VA examiner opined that neurological symptoms were not related to an in-service TBI, in part based on the finding that the records did not show that the Veteran had been treated for a concussion in service.  However, service records reflect that he was treated for concussion incurred in combat in Vietnam in February 1969, for which he received a Purple Heart Medal.  Moreover, the Veteran is presumed to be credible in reporting his treatment for a concussion injury.  See 38 U.S.C.A. § 1154(b).  Therefore, he should be afforded a new opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim for specially adapted housing or special home adaption grant are intertwined with the issues being remanded, and must therefore too be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file and a copy of this Remand should be provided to the examiner.

The examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened beyond its natural progression) either his hypertension or his hemorrhagic stroke or residuals thereof.  

If the examiner determines that is at least as likely as not that PTSD caused or aggravated his hypertension, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that such hypertension caused or aggravated (permanently worsened beyond its natural progression) his hemorrhagic stroke or residuals thereof.

A complete rationale for all opinions must be provided.

2.  Forward the Veteran's claims file to the VA examiner who conducted the February 2009 examination, and ask that an addendum, along with a complete rationale for all opinions therein, be provided.   

Following a review of the claims file, to include the February 2009 examination results, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran has any residual disability from in-service traumatic brain injury (TBI) and, if so, identify any such residual disability.

In making such this determination, the examiner should specifically consider the service records reflecting that the Veteran was treated in February 1969 for a concussion he incurred in combat in Vietnam, for which he received a Purple Heart Medal.  Also, for purposes of making this determination, the examiner should presume the Veteran's credibility in reporting the circumstances of his in-service concussion injury.

If the February 2009 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for an appropriate VA examination to provide the requested opinions and information.  The claims file and a copy of this Remand must be reviewed by the examiner.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


